Name: Commission Regulation (EC) No 2706/98 of 15 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities16. 12. 98 L 340/19 COMMISSION REGULATION (EC) No 2706/98 of 15 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 16. 12. 98L 340/20 ANNEX to the Commission Regulation of 15 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 104,2 204 85,2 624 289,0 999 159,5 0707 00 05 052 80,8 204 85,3 999 83,1 0709 90 70 052 93,5 204 105,7 628 156,1 999 118,4 0805 10 10, 0805 10 30, 0805 10 50 052 31,8 204 45,0 999 38,4 0805 20 10 204 63,9 999 63,9 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 59,0 464 294,2 999 176,6 0805 30 10 052 59,6 600 71,1 999 65,3 0808 10 20, 0808 10 50, 0808 10 90 060 16,5 064 45,1 400 85,4 404 51,4 999 49,6 0808 20 50 064 62,4 400 93,1 720 50,7 999 68,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.